DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination filed August 23, 2021. By that amendment, claims 42 and 50 were amended. Claims 42-50, 114 and 115 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021, has been entered.
 Response to Arguments
The amendment and argument related to the rejection of claim 50 under 35 USC 112(b) have been considered. The rejection is overcome. 
Applicant's amendment and arguments related to the rejection of claims 42-50, 114, and 115, under 35 USC 102(a)(1) have been considered and are agreed to overcome the prior rejection. The amendments to the claims have necessitated a new rejection in view of Hananouchi (US 2013/0018378) under 35 USC 103 since Hananouchi now no longer teaches each and every element of the claims. 
Arguments are presented which state that Hananouchi does not disclose, teach or suggest the arrangement of having “a surface of a majority of sides opposite the patient specific contact surface being flush with the second end of the hub”. The arguments point to weakened connections and decrease in height in a sloped fashion as the extensions extend radially away from the center. 
Examiner generally agrees that this particular claimed arrangement is not taught in fig. 3 of Hananouchi, but is of the position that such an arrangement is an obvious modification to the Hananouchi device, which arrangement will not affect functionality of the Hananouchi device. 
Design Choice – in Instant Application
Examiner notes that there is no particular disclosure of this newly claimed feature in the instant application except in the figures. It is unclear for what purpose the flush surfaces are present, or why this is considered to be an important feature in the claimed invention. 
Examiner presumes it could be argued that this is a feature which is of importance in increasing the “low-profile nature” of the device. However, such is never discussed or made clear to one with ordinary skill in the art by reading the originally presented disclosure. 
In fact, were such an argument made, it would be examiner’s position that Hananouchi’s solution, with narrowed distal tips on the extensions, is a ‘lower profile’ design choice. Examiner therefore would not consider this to be a persuasive reason to have required the surface to be flush. 
Examiner is of the position that the claimed surfaces being flush with the hub is merely a matter of design choice, lacking criticality, in the instant application. 
Functionally Equivalent Design –Hananouchi
Additionally, examiner notes there is no particular reason given by Hananouchi for the sloped surfaces. Those surfaces are present in a first design seen in fig. 3, and not present in a second, functionally equivalent design seen in fig. 4A. 
Fig. 4A includes a surface of a majority of the device being flat and flush. The designs of figs. 3 and 4A function identically since the critical dimension is that of the patient-specific bone-facing surface, and ensuring that that surface properly interacts with patient structures. 
The fact that Hananouchi included two designs with different top shapes, while functioning identically in use with a patient bone, suggests that Hananouchi considered modification of this surface, and that modification, thereof, did not materially affect functionality of the disclosed device. 
Examiner takes the position that Hananouchi has taught two functionally equivalent designs with distinctly designed top surfaces, which has provided obviousness rationale to modify the top surface as a matter of design choice in discovering a workable range of thickness of the Hananouchi device for its intended purpose of interacting with particular patient anatomies. 
Conclusion
Applicant’s amendments have necessitated the newly presented rejection. The arguments related to Hananouchi were not persuasive to indicate that the modification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-50, 114 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hananouchi et al. (US 2013/0018378 A1).
Regarding claims 42 and 114, Hananouchi teaches a patient specific shoulder guide as at fig. 3. The guide includes 
a hub 12 including a first end (down in fig. 3) configured to oppose a central portion of a glenoid surface, a second end (up in fig. 3) opposite the first end, and a hub body extending from the first end to the second end, the hub body defining a hub height extending between the first end and the second end; and 
a plurality of peripheral members 2/9, each of the plurality of peripheral members including an inner end coupled with the hub 12, an outer end located radially away from the hub, a patient specific contact surface 4 at the outer end, and a height between the patient specific contact surface and a side opposite the patient specific contact surface; wherein 
one of the plurality of peripheral members 2 is a low profile peripheral member. 

At fig. 3, Hananouchi does not teach a surface of a majority of sides opposite the patient specific contact surface is flush with the second end of the hub. 
However, Hananouchi teaches a second design at fig. 4A in which the claimed surface is, indeed, flat. Modification of the top surface does not materially affect functionality of the device and its interaction with the patient’s bone surfaces, since it is the patient specific bottom surfaces which cause such desired interaction. 

Regarding claim 43, there is no reason that the low profile member 2 is not capable of avoiding contact with some ‘other instruments’ in a surgical field. 
Regarding claim 44, the low profile member 2 is on a posterior side of the guide [0068].
Regarding claim 45, the patient specific surfaces 4 are each shaped differently from the other surfaces 4 in order to correspond to unique surfaces of patient bone. Therefore, one of the members 2/9 includes a patient specific surface 4 which includes some portion which is elongated relative to another of the surfaces 4. 
Regarding claims 46-49, the low profile member 2 includes an elongate member (portion of 2 inward from 4) between the inner and outer end. The patient specific contact surface 4 is at an end (outer end) of the elongate body of 2. The member is oriented in the posterior direction relative to a patient’s glenoid [0068] and therefore the surface 4 extends in superior/inferior directions. 
Regarding claim 50, the height of the low profile member 2 is less than the height of one of the other members 9. 
Regarding claim 115, the hub body of 12 is substantially cylindrical and the inner end of each of the peripheral members 2/9 is coupled to a cylindrical portion of the hub body 12. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799